Title: Memorial of Alexander Moultrie and Others, 27 December 1803 (Abstract)
From: Moultrie, Alexander
To: 


27 December 1803. “The Memorial … sheweth, That during the last session of congress begun on the 6th day of December, 1802, an application was made … in the name of your present applicants … for redress and compensation … of injuries and losses actually sustained individually from a certain contract or purchase of lands by a company called the South-Carolina Company in December, 1789, from the state of Georgia … by reason of the non-compliance of Georgia with such contract and her sale thereof to the United States.
“That in the said application (as appears by a copy thereof annexed) a full statement and representation was made, of the particulars of the said contract … and of the final completion thereof (after a part execution and binding efficacy had been given to the same) by the purchasers.” On 23 Feb. 1803 the same claim was submitted to the House of Representatives. The initial bill admitting these and other claims not having passed the Congress, “an amendment was made in the senate to another act then passing, (and which passed there, into an act) entitled ‘an act regulating the grants of lands, and providing for the disposal of the lands of the United States, south of the Tennessee,’ by which said amendment, the eighth clause of the said act, was altered so, as to embrace your applicants claims, and to provide for all claims under ‘any act, or pretended act of the state of Georgia.’”
“That the magnitude of injury suffered by your applicants will appear from a perusal of their former representation, now annexed to this and their account;… they do not come to demand any of the territory contracted for with Georgia, and since purchased by the United States, or to dispute their rights, or to repel the claims of other claimants who may have suffered in like manner, and may be equally entitled to compensation: but … to receive a liberal compensation from the provisions made by congress for that purpose, adequate to the damage and injury they have suffered.…
“That they solemnly know of no one, who has suffered any [of] the losses herein enumerated but themselves, or advanced any sum of any magnitude but William Gibbons, who has advanced L. 500 now in the Treasury of Georgia:… Gibbons has not authorized any of your applicants, to apply for him for any compensation, though notified to do it;… they, therefore … pray such compensation as may be given them, be given to be divided between them nominally in ratio of their respective losses individually, and in full satisfaction thereof: all which losses are fully proven, and sufficiently vouched from the records of the supreme court of the United States, authenticated copies of which are now lodged in the office of the Secretary of State.” Submitted by Moultrie for himself, William Clay Snipes, Dr. James Moultrie, and the representatives of Gen. Isaac Huger, deceased.
 

   
   Printed copy (DNA: RG 233, Petitions and Memorials, 8A-F5.5; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:171–72). 3 pp.; addressed to JM, Albert Gallatin, and Levi Lincoln as commissioners under the act governing the disposal of the Georgia Yazoo lands; signed and dated by Moultrie; enclosed in Moultrie to Congress, 27 Dec. 1803 (printed ibid., 1:165). For enclosure, see n. 1.



   
   The enclosure is a printed copy of the first application of Moultrie and others to JM and the other commissioners in December 1802 (n.d.; printed ibid., 1:165–67).



   
   On 22 Feb. 1803 the House of Representatives allowed Moultrie, acting as counsel for the petitioners, to make a verbal presentation of their case in the House chamber (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 582).



   
   The eighth clause of the 3 Mar. 1803 “Act regulating the grants of land, and providing for the disposal of the lands of the United States, south of the state of Tennessee” set aside Yazoo lands for the compensation of claims that were not recognized in the articles of agreement between the U.S. and the state of Georgia “and which are derived from any act or pretended act of the state of Georgia, which Congress may hereafter think fit to provide for” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:232–33). For the commissioners’ earlier negative recommendation on the claim of the South Carolina Yazoo Company, see Report of the Georgia Land Commissioners, 14 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:321–22).



   
   Enclosed with the 27 Dec. 1803 memorial to Congress is a copy of the complainants’ brief to the Supreme Court with supporting documents (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:167–71).


